                                                                         CLERK'S OFFICE U.S.DIST.COUR7
                                                                                AT ROANOKE,VA
                                                                                      FILED
                      IN TH E U NITED STA TES D ISTRICT C OUR T                 Ats 2 3 2215
                     FO R TH E W ESTER N DISTRICT O F W RG IN IA            JULIA .DUD         E
                                 RO AN O K E DIW SIO N                     BY:
                                                                                          FR
W AK EEL M DUL-SA BU R,                           CASE N O.7:18CV00518

              Petitioner,
V.                                                M EM O R AND UM O PINION


COM M ONW EALTH OF W RGINW                        By: Hon.Glen E.Conrad
                                                  Senior U nited States DistrictJudge
              Respondent.

       PetitionerW akeelA bdul-sabur,a Virginia inm ateproceeding pro K ,filed thispetition for

awritofhabeascorpus,pursuantto28U.S.C.j2254,challengingthevalidityofhisconfinement
undera1999statecourtjudgmentfrom LouisaCounty.Thepetitionispresentlybeforethecourt
on the respondent's m otion to dism iss and Abdul-sabur's response thereto. Forthe reasons set

forth below,the courtconcludesthatthe respondent's m otion to dism issm ustbe granted.




       A bdul-sabur is currently confined under the finalorder of the Circuit Court of Louisa

County,dated April1,1999,convicting him oftwo countsofgrand larceny and sentencing him to

serve an aggregate sentence of 10 years,w ith 3 years and 9 m onths suspended. A bdul-sabur

appealed. The CourtofAppealsofVirginia refused his petition on Septem ber 13,1999. A bdul-

Saburdid notappealto the Suprem e CourtofVirginia.

       In 2018,Abdul-saburGled a habeascom uspetition in the CircuitCourtofLouisa County,

allegingthefollowingclaims:(a)onJuly 1,2018,astatutory amendmenttook effect,changing
thethreshold amountforgrand larceny from $200 to $500,making Abdul-sabur'ssentencefor

grandlarcenyfundamentallydefective;and (b)appellatecounselprovided ineffectiveassistance
by failing to raise a claim thatAbdul-saburwas denied ajul'y instruction underFishback v.
Commonwealth,532S.E.2d629(Va.2000),informingthejurythatparolehadbeenabolishedin
V irginia in 1995. Ataround the sam e tim e,A bdul-saburalso tiled a habeascorpuspetition in the

SupremeCourtofVirginia,raisingonlyclaim (a).Thecircuitcourtdismisseditspetitionbyorder
datedOctober4,2018,findingthatclaim (a)wasuntimelyfiledunderstatelaw andwithoutmerit,
andthatclaim (b)wasuntimelyfiledandprocedurallydefaultedbecauseAbdul-saburhadfailed
to raise the claim in his2016 state habeas petition.The Suprem e CourtofVirginia dism issed its

petition by orderdated October 11,2018,asuntim ely fled.

       Abdul-saburfiledhisj2254petitiononOctober22,2019,allegingthesameclaimsthat
heraised inthe2018circuitcourtpetition:(a)hissentenceforgrandlarceny isdefectivebecause
oftheamendmenttothestamtorythreshold amount;and(b)appellatecounselwasineffectivein
failingtoraiseaFishbackclaim.TherespondenthasGledamotiontodismissthej2254petition,
and Abdul-saburhasresponded,m aking the m atterripe fordisposition.



                                              l1.

       Theone-yearperiodoflirnitationforfilingahabeaspetitionunderj2254beginstorunon
the latestoffourdates:

       (A) thedateonwhich thejudgmentbecamefinalby theconclusionofdirect
              review orthe expiration ofthetim e forseeking such review ;

       (B)    thedateonwhichtheimpedimenttofilinganapplication createdby State
              action in violation of the Constitution or law s of the United States is
              rem oved,ifthe applicantwasprevented from filing by such State action;

       (C) thedateonwhichtheconstitutionalrightassertedwasinitiallyrecognized
              by the Suprem e Court, if the right has been new ly recognized by the
              Suprem e Court and m ade retroactively applicable to cases on collateral
              review;or


                                              2
       (D) thedate on which thefactualpredicate oftheclaim orclaimspresented
              could have been discovered through the exercise ofdue diligence.

28 U.S.C.j 2244(d)(1)(A)-(D). The federalGling period is tolled while any properly filed
applicationforstatepost-convictionorcollateralreview ispending28U.S.C.j2244(d)(2).
       Itisundisputed thatAbdul-sabur'spetition wasuntimely filed underj2244(d)(1)(A).
A fterthe CourtofAppeals ofV irginia denied his directappealon Septem ber 13,1999,Abdul-

Sabur had thirty days to note an appealto the Suprem e Courtof Virginia. See V a.Sup.Ct.R.

5:14(a).W henhefailedtodoso,hisconvictionsbecamefinalforpurposesofj2255(d)(1)(A),
and his federalhabeasfling period began to run. See Gonzalesv.Thaler,565 U .S.134,149-50

(2012)(holdingthatwhenstateprisonerdoesnotseekappellatereview,judgmentbecomesfinal
whentimeforseekingdirectreview expires).ltexpiredoneyearlater,on September12,2000.
A bdul-saburdid nottlle ahabeas corpuspetition in any state courtconcerning hisLouisa County

convictionsuntilafterhis federalfiling period had expired,so his state petitions did nottollthe

federalperiodunderj2244(d)(2).Thus,Abdul-sabur'sj2254petition,executedyearslaterin
October2018,isuntimelyfiledunderj2244(d)(1)(A),unlesshedeinonstratesafactualbasison
whichtoinvokeanotherprovisionofj2244(d)(1),ortowarrantequitabletolling.
       The courtw illpresum e w ithoutfinding that Claim 1,concerning the am endm ent to the

grandlarcenystatuteonJuly1,2018,istimelyunderj2244(d)(1)(D),becauseAbdul-saburfiled
itw ithin one yearofthe su tutory am endm ent. A bdul-saburarguesthatV irginia w asrequired to

reduce his conviction for grand larceny of a com puterto a m isdem eanor once the grand larceny

threshold increased to $500. Thisclaim failsunderstate and federallaw. :1No new actofthe
G eneralAssem bly shallbe construed to repeala form er law ,asto any offense com m itted against

theformer1aw ....'' Va.Code Ann.j1-249 (formerly cited asVa.St.j1-16). Underthis
provision,theLouisa County CircuitCourtrejected Abdul-sabur'shabeasclaim thatthe 2018
am endm entto the grand larceny statute should apply retroactively to reduce hiscrim inalliability.

SeealsoRublenasv.Commonwealth,275S.E.2d628,630-32(Va.1981)(holdingunderVa.St.
j1-16 thatthe lspenalty in existence atthe time ofthe offense should be applied unlessthe
Com m onwealth first elects to proceed under the new statute and obtains the consent of the

defendantto do so.'');Abdo v.Commonwealth,237 S.E.2d 900,903 (Va.1977)(holding that
under Va.St.1-16,election to proceed undernew statute must occur before judgment is
pronounced).A statecourt'sdeterminationregardingwhethertogiveretroactiveapplicationtoa
state statute isam atterofstatelaw thatisnotcognizablein afederalhabeascorpusaction.Estelle

v.McGuire.502 U.S.62,67-68 (1991)(GG(I1tisnotthe province ofafederalhabeascourtto
reexaminestate-courtdetenninationsonstate-law questions'');W arrenv.Kyler,422F.3d132,136
(3d Cir.2005)(holdingthattheDueProcessClauseisnotimplicatedwhenastatecourtdeclines
togiveretroactiveeffecttooneofitsown decisions).Accordingly,thecourtconcludesthatthe
m otion to dism iss mustbe granted asto A bdul-sabur's Claim 1.

       A sto Claim 2,Abdul-saburarguesthatthefederalGling period should beequitably tolled.

Equitable tolling occursonly ifa petitioner shows($(1)thathe has been pursuing his rights
diligently,and(2)thatsomeextraordinary circumstancestoodin hisway and preventedtimely
tlling.'' Hollandv.Florida,560U.S.631,649 (2010). Abdul-saburcontendsthatbecausethe
Fishback decision m ade a new rule and issued in 2000,w hile Abdul-sabur's directappealw as

pending and his convictions w ere notyetfinal,its rule should autom atically be applied to allow

him toberesentencedwithproperjuryinstructions.
       Atan earliertim e,legislation w asproposed thatw ould have provided such a rem edy. ln

early 2018,abillw asintroduced in the V irginia State Senate that,ifenacted,would have provided

thatany person stillincarcerated fora nonviolentfelony com m itted afterJanuary 1, 1995,when


                                                4
V irginia abolished parole,could have filed a m otion w ith the trialcourtfor a new sentencing

proceedingto includeajury instruction abouttheabolitionofparole. However,thebilldid not
pass.Abdul-saburassertsthatthelegislature'sfailuretoprovidethis.remedy (forhim andothers
withsimilarpre-Fishbacksentences)isaresultofalong-standingpracticeofgerrymanderingon
thebasisofracein form ulating voting districtsin partsofV irginia,asdiscussed in recentlitigation.

See,e.g.,Bethune-Hillv.Va.StateBd.ofElections,326F.Supp.3d128(E.D.Va.2018)(holding
thatrace waspredom inantfactor in draw ing districts forredistricting plan,race predom inated in

the construction of individualdistricts,and the legislature's predom inant reliance on race over

traditionaldistrictingcriteriawhendrawingmajority-minoritydistrictswasnotnarrowly tailored
toachievecompellinginterestasconstitutionallyrequired),appealdismissedsubnom.Va.House
ofDelegatesv.Bethune-Hill,139 S.Ct.1945(2019).Abdul-saburfurtherarguesthatthisrace
discrimination by the state legislaturehasbeen a state-created impedim entto histimely filing of

hisFishbackclaim soastotriggercalculationofhisfederalGlingperiodunderj2244(d)(1)(B).
       The courtcannot find that Abdul-sabur has offered any viable excuse for his w aiting

eighteen yearsafterthe Fishback decision to raise hiscurrentclaim on thatissue in afederalhabeas

petition. The alleged ineffective assistance ofA bdul-sabur's appellate attorney did notprevent

A bdul-saburhim selffrom pursuingtheclaim in astatepetitionyearsearlierthan hedid.Sim ilarly,

w hile race discrim ination in the legislature m ay have discouraged com m itm ent to provide

Fishback reliefto Abdul-saburand those sim ilarly situated to him ,lack ofsuch a rem edy did not

preventAbdul-saburin any way from tiling hisclaim in a federalpetition.Accordingly,thecourt

concludes thatthe factors to which Abdul-sabur points do notqualify as an impedimentunder
j2244(d)(1)@ )orasgrolmdsforequitabletollingofthefederalElingperiod,W erefore,thecourt
V IIgrantthemofonto dismissasto Clsim 2.'

       TheClerkisdlrected to send coplesofthismemorandum opinlon and accompanying

od ertopetifonerandto cotmselofrecord fortherespondent
                   A
       Exr
         rER:w s *Y dayofAugust2019.


                                                       SenlorUnited StatesDisd ctJudge




        'TlzeremondotalgnW l1estbatAbdul-sabur'sunderlyingallegadoninClm'm (2)' thatappellatecounsel
providedineFKtiveassie nce,ism thoutmedt.SeeJermgnv.Dir.ofDep,tof(20=..5935X.2d255,260(W .2004)
(holdingtI)M appellatecolmselisnotineffecdveforfm'll
                                                   'njtorai;eclm'm onappealifargtlmentwasprocedurally
defatlltedwhentrialcounsd fY'
                            IH toraiseltdnringtriall(cltingVa.S'
                                                               up.Ct.Rtlle5:25CW onzlingoftlzetrialcourt
discipline boardyorcomminsionbefox whichthecasewasiniflRllyheardwillbecfmdderedasabasisforrevœsal
unlessanobjedionwasstatedw11 reasonablenz- intyattlzetimeofthenuing,exceptforgoodcauseshownorto
O ablethisCourttoattainthee114sofjllnticel');Jonesv.B= es.463U.S.745,751(1983)(holdingthntcotmseldoes
not= tGerklefeœ veassistgncewh> mAlngsœate#cdecisiontoappealcertm'necorsandnottoappealweaker
c1%1<nR)).
